ATTACHMENT TO NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicants’ Amendments
1)	Acknowledgment is made of Applicants’ amendments filed 08/23/22 and 08/17/22 in response to the non-final Office Action mailed 05/27/22. 	
Examiners’ Amendment
2)	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The authorization to prepare this Examiner’s amendment was provided by Applicants’ representative Na Xu. See the Interview Summary. 
	Claims 14 and 15 are canceled.
Claims 1, 4-7 and 10-12 are amended as set forth below:
--Claim 1 (Currently amended). [[A]] An isolated gene encoding a cahtelicidin-related anti-microbial peptide (CRAMP), wherein the nucleotide sequence of the gene is set forth in SEQ ID NO: 1.--
--Claim 4 (Currently amended). A recombinant Lactobacillus or a recombinant Lactococcus expressing the gene of claim 1, wherein the gene is set forth in SEQ ID NO: 1, 
Claim 5 (Currently amended). The recombinant Lactobacillus or the recombinant Lactococcus of claim 4, wherein the recombinant Lactobacillus is Lactobacillus plantarum or the recombinant Lactococcus is Lactococcus lactis.
Claim 6 (Currently amended). The recombinant Lactobacillus of claim 4, wherein the Lactobacillus comprises a Usp45 signal peptide to promote expression of the CRAMP 
Claim 7 (Currently amended). The recombinant Lactobacillus of claim 4, wherein the Usp45 signal peptide is linked to the CRAMP 
--Claim 10 (Currently amended). An edible or medicinal composition comprising the recombinant Lactobacillus or the recombinant Lactococcus of claim 4.  
Claim 11 (Currently amended). An edible or medicinal composition comprising the recombinant Lactobacillus or the recombinant Lactococcus of claim 4.  
Claim 12 (Currently amended). The composition of claim 11, wherein the concentration of the recombinant Lactobacillus or the recombinant Lactococcus is greater than or equal to 1 x 105 CFU/mL or 1 x 105 CFU/g. 
Claim 13 (Currently amended). [[A]] An oral vaccine comprising the recombinant Lactobacillus or the recombinant Lactococcus of claim 4 or a pure culture of the recombinant Lactobacillus or the recombinant Lactococcus.--
Status of Claims
3)	Claims 1, 2, 4-6, 8, 10 and 13-15 have been amended via the amendment filed 08/23/22.
	Claim 9 has been canceled via the amendment filed 08/23/22.
	Claims 14 and 15 have been canceled via this Examiner’s amendment.
	Claims 1, 4-7 and 10-13 are amended via this Examiner’s amendment.
Claims 1-8 and 10-13 are pending.   
Claims 1-8 and 10-13 are under examination. 
Objection(s) Withdrawn
4)	The instant specification made in paragraph 7 of the Office Action mailed 05/27/22 is withdrawn in light of Applicants’ amendments to the specification.
5)	The objection to claims 1, 4-6 and 13 made in paragraph 21 of the Office Action mailed 05/27/22 is withdrawn in light of Applicants’ amendments to the claims.
Rejection(s) Moot
6)	The rejection claim 9 made in paragraph 11 of the Office Action mailed 05/27/22 under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as being non-enabled with regard to the biological material deposit issue is moot light of Applicants’ cancellation of the claim.
7)	The rejection claim 9 made in paragraph 13 of the Office Action mailed 05/27/22 under 35 U.S.C § 112(b) as being indefinite is moot light of Applicants’ cancellation of the claim.
Rejection(s) Withdrawn
8)	The rejection claim 1 made in paragraph 9 of the Office Action mailed 05/27/22 under 35 U.S.C § 101 as being directed to a judicial exception without significantly more is withdrawn upon further consideration and in light of Applicants’ arguments presented at pages 9 and 10 of Applicants’ Remarks filed 08/17/22. 
9)	The rejection claim 10 made in paragraph 11 of the Office Action mailed 05/27/22 under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as being non-enabled with regard to the biological material deposit issue is withdrawn.
	Applicants state that strain Lactococcus lactis NZ9000 is widely commercially available from numerous commercial sources as can be verified in internet and therefore no deposit is required for this strain. 
10)	The rejection claim 5 made in paragraph 13(a) of the Office Action mailed 05/27/22 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicants’ amendment to the claim.
11)	The rejection claim 10 made in paragraph 13(c) of the Office Action mailed 05/27/22 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicants’ amendment to the claim.
12)	The rejection of claim 10 made in paragraph 13(d) of the Office Action mailed 05/27/22 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicants’ amendment to the base claim.
13)	The rejection of claims 1, 2, 4, 5 and 11-13 made in paragraph 15 of the Office Action mailed 05/27/22 under 35 U.S.C § 102(a)(1) as being anticipated by Zhang et al. (Zhang et al. J. Immunol. 196: 1799-1809, 2016, of record) (Zhang et al., 2016) is withdrawn upon further consideration and in light of Applicants’ arguments presented at pages 12 and 13 of Applicants’ Remarks filed 08/17/22. 
14)	The rejection of claims 1, 2, 4-8 and 11-13 made in paragraph 16 of the Office Action mailed 05/27/22 under 35 U.S.C § 102(a)(1) as being anticipated by Cho et al. (US 20100310514, of record) as evidenced by Zhang et al. (Zhang et al. J. Immunol. 196: 1799-1809, 2016, of record) (Zhang et al., 2016) is withdrawn upon further consideration and in light of Applicants’ arguments presented at pages 14 and 15 of Applicants’ Remarks filed 08/17/22. 
15)	The rejection of claims 1, 2, 4-8 and 11-13 made in paragraph 17 of the Office Action mailed 05/27/22 under 35 U.S.C § 102(a)(1) as being anticipated by Zhang et al. (Gene Therapy 20: 751-760, 2013, of record) (Zhang et al., 2013) as evidenced by Zhang et al. (Zhang et al. J. Immunol. 196: 1799-1809, 2016, of record) (Zhang et al., 2016) is withdrawn upon further consideration and in light of Applicants’ arguments presented at pages 15 and 16 of Applicants’ Remarks filed 08/17/22. 
16)	The rejection of claim 10 made in paragraph 20 of the Office Action mailed 05/27/22 under 35 U.S.C § 103 as being unpatentable over Zhang et al. (Zhang et al. J. Immunol. 196: 1799-1809, 2016, of record) (Zhang et al., 2016), Zhang et al. (Gene Therapy 20: 751-760, 2013, of record) (Zhang et al., 2013), or Cho et al. (US 20100310514, of record) as applied to claims 2 and 1 above and further in view of Willcoxon et al. (US 20210380994 A1 filed 10/09/2018, of record) is withdrawn upon further consideration and in light of Applicants’ arguments presented at pages 17-19 of Applicants’ Remarks filed 08/17/22. 
Conclusion
17)	Claims 1-8 and 10-13 are allowed. Claims 10-13 are now renumbered as claims 9-12 respectively. The amendments to the claims are supported by the original claims and throughout the as-filed specification including Examples and Figures.
Pursuant to the procedures set forth in MPEP 821.04, claims directed to the non-elected L. lactis and L. lactis NZ9000 species have been fully examined, and the election requirement for this species as set forth in the Office Action mailed 03/03/2022 is hereby withdrawn. In view of this withdrawal of the species election requirement as to the rejoined species, Applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction or species election requirement is withdrawn, the provisions of 35 U.S.C 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-132 (CCPA 1971). See also MPEP § 804.01. 
Relevant Art
18)	The art made of record and not relied upon in any of the rejections is considered pertinent to Applicants’ disclosure:
		Yin et al. (J. Food Sci. Biotechnol. 39(8): 17-25, 2020) taught FCQHC24L1 strain of Lactobacillus plantarum. See Table 2.
Correspondence
19)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
20)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854. A message may be left on the Examiner’s voice mail system. The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor, Gary Nickol, can be reached on (571) 272-0835.
21)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/S. DEVI/
S. Devi, Ph.D.Primary Examiner
Art Unit 1645                                                                                                                                                                                                        


August, 2022